The BNY Mellon Funds December 28, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Karen L. Rossotto Re: BNY Mellon Funds Trust (Registration Nos: 333-34844 and 811-9903) Ladies and Gentlemen: On behalf of BNY Mellon Funds Trust (the "Trust"), transmitted for filing with the Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended (the "1933 Act"), and the Investment Company Act of 1940, as amended, is Post-Effective Amendment No. 40 (the "Amendment") to the Trust's Registration Statement (the "Registration Statement") on Form N-1A. The Amendment includes the combined twenty-five fund Prospectus for Class M and Investor shares of each series of the Trust, except BNY Mellon International Equity Income Fund (the "Class M and Investor Shares Prospectus"), the combined Prospectus for Dreyfus Premier shares of BNY Mellon Mid Cap Stock Fund, BNY Mellon National Intermediate Municipal Bond Fund and BNY Mellon Massachusetts Intermediate Municipal Bond Fund (the "Dreyfus Premier Shares Prospectus"), the combined Prospectus for Investor shares of BNY Mellon Money Market Fund and BNY Mellon National Municipal Money Market Fund (the "Money Market Funds Prospectus") and the combined Statement of Additional Information for all series and shares classes of the Trust, except BNY Mellon International Equity Income Fund[1]. The Amendment is marked to show changes made in response to comments of the Commission's staff (the "Staff") on Amendment No. 36 to the Registration Statement filed on October 28, 2011 that were provided to the undersigned by Karen L. Rossotto of the Staff via telephone on December 13, 2011 and December 14, 2011. The Amendment also includes certain other non-material and conforming changes. Pursuant to paragraph (b)(4) of Rule 485 under the 1933 Act, we are enclosing a letter from K&L Gates, counsel to the Trust. For the convenience of the Staff and for completeness purposes, the Staff's comments have been restated below, and the Trust's response is set out immediately following each comment. Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. [1] BNY Mellon International Equity Income Fund offers Class M and Investor shares only pursuant to a separate Prospectus dated December 15, 2011, and has a separate Statement of Additional Information dated December 15, 2011. Comments to AMendment no. 36 I. Class M and Investor Shares Prospectus The
